AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment, entered into on March 15, 2011, hereby amends certain sections
of the Employment Agreement dated as of August 3, 2010 by and between Bill
Glaser (the “Executive”) and AWESOME LIVING, INC., a Nevada corporation (the
“Company”), modifies the original Employment Agreement as follows:



 
1.  
The title of the Executive shall be President of the Company.




 
2.  
Term of Employment.  Subject to the provisions of Section 6, the term of
Executive’s employment pursuant to this Agreement shall commence on and as of
the date hereof and shall terminate on the fifth (5th) anniversary of the date
of this Amendment.

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




AWESOME LIVING, INC.




By:  /s/ Fred E. Tannous
Name: Fred E. Tannous
Title: Chief Executive Officer




/s/ Bill Glaser
Bill Glaser